 PROFESSIONAL BUILDING MAINTENANCE DIVISION OF PBM INDUSTRIESProfessional Building Maintenance Division of PBMIndustries,Inc.andLocal 208, Service EmployeesInternationalUnion,AFL-CIO.Cases' 25-CA-6248, 25--CA-6248-Z-_ and 25-CA-6248-3March 27, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn December 20, 1974, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this preceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings,'findings,2conclusions,3 and recommendations of the Adminis-trative Law Judge with the following modifications.1.The Administrative Law Judge found that al-though the curtailment in overtime, which occurred inearly 1974, was motivated by economic considerations,Respondent violated Section 8(a)(1) of the Act by VicePresident Bowman's acquiescence in a statement madeto employee Carrigan that the reduction in hours wasdue to resistance to Local 67. In addition, in hisRemedy section, the Administrative Law Judge states,perhaps inadvertently, that "Respondent has engagedin unfair labor practices within the meaning of Section8(a) . . . (3). . . ." The General Counsel has exceptedto the Administrative Law Judge's failure to findspecifically that Respondent's cut in overtime con-stituted a violation of Section 8(a)(3). We conclude thatI In fn. 4 of the Administrative Law Judge's Decision, he refuses to acceptan offer of proof by Respondent because it is contrary to the testimony ofa witness whom he credits. We agree with the Administrative Law Judge'sruling, but on the grounds that Respondent's offer of proof was not a properone because no evidence had been excluded at the time the offer was made,See Rule 43(c), Federal Rules of Civil Procedure; McCormick, Evidence§ 51 (2d ed. 1972).2\'91e note that in sec. II, in the Order, and in the notice of the Administra-tive Law Judge's Decision, he erroneously refers to Maintenance, Serviceand Production Workers Union, Local No. 67, as Local 67, Service Em-ployees International Union, AFL-CIO. In addition, his reference in sec.III,A, par. 2, to Local 67 as "another constitutent local" is incorrect becauseit is an independent union and not an affiliate of the AFL-CIOWe also note that, through apparent inadvertence, the AdministrativeLaw Judge erroneously refers to employee Rose Bushwty and Mrs Beasleyin sec. III, A, par. 4 of his Decision. Mrs. Beasley's testimony is summarizedin pars. 12 and 13 of the same section.3 The General Counsel has excepted to the Administrative Law Judge'sfailure to find and conclude and to receive and report the evidence showingthat Respondent committed certain alleged additional violations of Sec8(a)( l) and (2). We find it unnecessary to pass on these allegations, as theywould be essentially cumulative127Respondent's conduct in regard to this matter violatedneither Section 8(a)(3) nor (1) of the Act.On the basis of the undisputed testimony of twowitnesses, the Administrative Law Judge found thatthe reduction in hours was in fact motivated solely byeconomic and not antiunion considerations. Therefore,it is elementary that Respondent's action was not viola-tive of Section 8(a)(3).In regard to the 8(a)(1), the record does not supportthe Administrative Law Judge's conclusion that VicePresident Bowman acquiesced in a statement made toCarrigan that the cut was made because of resistanceto Local 67. In fact, the record reveals that Williamsdid telephone Carrigan while Vice President Bowmanwas present, but that Williams did not discuss the sub-ject to curtailed overtime; rather, Williams tolk Carri-gan of the economic benefits of Local 67 membership.At this point, Carrigan commented that the way Re-spondent "was moving the people around . . . causingtrouble with the people . . . they would be out of busi-ness by `75." The telephone conversation ended shortlythereafter. About a week later, Bowman told Carriganhis overtime was cut because of his statement that theCompany would be out of business in 1975. It is thusobvious that Carrigan's comment was unrelated tounion activities and Bowman's reference to that com-ment was equally unrelated to the exercise of Section7 rights.Accordingly, Bowman's statement was notviolative of Section 8(a)(1).2.The Administrative Law Judge found that Re-spondent did not refuse to bargain with Local 208 inviolation of Section 8(a)(5) of the Act and recom-mended dismissal of the portion of the complaint. Weagree, but so find because there is no evidence in therecord of a request to, and/or a refusal by, Respondentto bargain with Local 208.We specifically disagree with the AdministrativeLaw Judge's application of theMidway Pipingdoctrine4 herein. Thus, in the fourth paragraph of sec.III, B, of the Administrative Law Judge's Decision, heconcludes that, under theMidwest Pipingdoctrine, Re-spondent has obligated to maintain a position of strictneutrality during the pendency of the representationpetition filed by Local 67. However, inasmuch as Re-spondent unlawfully assisted Local 67 prior to Febru-ary 28, 1974, the filing of the petition on that date didnot raise a real question concerning representation' andtherefore the neutrality principle ofMidwest Piping didnot come into operation.3.The Administrative Law Judge concluded thatLocal 208 enjoys a presumption of majority status andthat Respondent's obligation to bargain continues de-spite the dismissal of the 8(a)(5) allegation, but hefound it unnecessary to include a remedial bargaining4Midwest Piping and Supply Company, Inc.,63 NLRB 1060 (1945).217 NLRB No. 28/ 128DECISIONSOF NATIONALLABOR RELATIONS BOARDorder.However, in the circumstances of this case, wedeem it appropriate to order that Respondent, uponrequest, bargain collectively with Local 208 in order torestore the parties' bargaining relationship to thatwhich existed prior to Respondent's commission of un-fair labor practices.CONCLUSIONS OF LAW1.Professional BuildingMaintenance Division ofPBM Industries, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. ,2.Local -208, Service Employees InternationalUnion, AFL-CIO, and Maintenance, Service and Pro-duction Workers Union, Local No. 67, are labor organ-izations within the meaning of Section 2(5) of the Act.3. By interfering with,restraining,and coercing em-ployees in the exercise of rights guaranteed in Section7 of the Act, Respondent-has engaged in conduct pro,scribed bySection 8(a)(1) of the Act.4.By,assisting and contributing to the support ofMaintenance, Service and Production Workers Union,Local No. 67, Respondent has -engaged in unfair laborpractices within the meaning of Section 8(a)(2) of theAct.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6.Respondent did not violate the Act in the otherrespects alleged in the complaint.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended, the National LaobrRelationsBoard hereby orders that the Respondent, ProfessionalBuildingMaintenance Division of PBM Industries,Inc.,Valparaiso, Indiana, its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) Rendering unlawful aid, assistance,or support toMaintenance, Service and Production Workers Union,Local No. 67, or any other labor organization.(b) Interrogating its employees unlawfully with re-spect to their union meetings and activities and theirunion preferences.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwithLocal 208, Service Employees InternationalUnion, AFL-CIO, as the exclusive bargaining repre-sentative of the employees in the unit described below,and embody in a signed agreement any understandingreached. The' unit is:All custodial employees employed by the Em-ployer at its Indiana and Illinois facilities,includ-ing janitors;floor waxers;routemen,windowcleaning, belt and above; three section laddermen;and apprentices; but excluding all office clericalemployees,professional employees, guards andsupervisors as defined in the Act.(b) Post at its facilities throughout Illinois and In-diana,copiesof the attached noticemarked"Appendix.i5Copies of said notice, on forms pro-vided by the Regional Director for Region 25, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT render unlawful aid, assistance, orsupport to Maintenance, Service and ProductionWorkers Union, Local No. 67, or any other labororganization.WE WILL NOT unlawfully interrogate our em-ployees with respect to their union meetings andactivities and their union preferences.WE WILL, upon request, bargain collectively ingood faith with Local 208, Service Employees In-ternational Union, AFL-CIO, as the exclusivebargaining representative of the employees in the'unit described below, and embody in a` signedagreement any understanding reached. The unit is: PROFESSIONAL BUILDING MAINTENANCE DIVISION OF PBM INDUSTRIESAll custodial employees employed at our In-diana and Illinois facilities, including janitors;floor waxers; routemen, window cleaning, beltand abore; three section laddermen; and ap-prentices; but excluding all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe Act.PROFESSIONAL BUILDINGMAINTENANCE DIVISION OF PBMINDUSTRIES, INCDECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Uponcharges filed on April 18 and 22 and May 31, 1970, by Local208, Service Employees International Union, AFL-CIO,herein referred to as Local 208, against Professional BuildingMaintenance Division of PBM Industries, Inc., Respondentherein, the Regional Director for Region 25 of the NationalLabor Relations Board, herein called the Board, issued acomplaint on behalf of the General Counsel of the Board onJune 28, 1974, alleging violations of Section 8(a)(1), (2), (3),and (5) of the National Labor Relations Act, as amended (29U.S.C. Sec. 151etseq.),herein called the Act. In its duly filedanswer Respondent, while admitting certain allegations ofthe complaint, denied the commission of any unfair laborpractice.Pursuant to notice a hearing was held in Valparaiso, In-diana, where all parties were present, represented, and pro-vided full opportunity to call and cross-examine witnesses, tomake oral argument, and to file briefs. Briefs were filed withme by bothcounselfor the General Counsel and the Re-spondent on September 18, and 24, 1974, respectively. Uponconsideration of all of the foregoing, and specifically upon myobservations of witnesses appearing before me,t I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF THE RESPONDENT'S BUSINESSProfessional Building Maintenance Division of PBM In-dustries, Inc., is an Indiana corporation with its principaloffice and place of business in Valparaiso, Indiana, where itis engaged in the business of providing and performing build-ing maintenance, custodial, janitorial, and related services tovarious industrial and commercial facilities both within andoutside the State of Indiana. Respondent, in the course andconduct of its business operations, purchases, transfers, anddelivers to its Indiana facilities goods and materials valued inexcess of $50,000 which are transferred to said facilities di-IBishop and Malco,159 NLRB 1159 (1966).129rectly from States other than the State of Indiana. During thesame period it performed services valued in excess of $50,000in States other than the State of Indiana. Upon the foregoingfacts, admitted by Respondent in its pleadings, I concludeand find it to be an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is admitted in the pleadings and I accordingly concludeand find that Local 208 and Local 67, Service EmployeesInternationalUnion,AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The FactsIn 1962 a majority of the Respondent's employees selectedLocal 208, the Charging Union herein, as their bargainingrepresentative in a union, admittedly appropriate for bargain-ing purposes, as follows:All custodial employees of the Respondent, includingjanitors; floor waxers; routemen; window cleaning, beltand above; three section laddermen; and apprentice em-ployees of the Respondent employed at its Indiana andIllinois facilities, exclusive of all office clerical em-ployees, professional employees, guards, and all supervi-sors asdefined in the Act.Since 1962 the Respondent and Local 208 have engaged incollective bargaining and have executed consecutive collec-tive agreements covering the employees in the foregoing unit.Beginning in February 1974 considerable interest deve-loped among a number of Respondent's supervisors and offi-cials in Local 67, another constituent local of Maintenance,Service and Production Workers Union. This local, it ap-pears, was headquartered at 30 East 42nd Street, New York,New York, and its only address in the vicinity of Respon-dent's operations was Holiday Inn, in nearby Portage,Indiana.'On February 28 Local 67 filed with the Regional Directora petition for an election in Case 25-RC-5639 among theRespondent's employees in the foregoing bargaining unit.The Regional Director issued his Decision and Direction ofElection on April 5, 1974. Thereafter, following the filing ofthe charge in the instant proceeding he issued, on July 15, anorder withdrawing decision and direction and notification ofdismissalof petition without prejudice.In early February two of Respondent's employees, L. C.Ballenger and Rose Bushwty, both assigned to the cleaningdetail at the General Telephone building in Valaparaso, hada conversation relating to union representation with theirsupervisor, Paul Matthews. As credibly described by each,they were on a coffeebreak in the cafeteria and Matthewsapproached and asked to join them. In the course of conversa-tionMatthews told them that they would be visited by two2 The pleadings indicate that the New York headquarters address of Local76 is also the address of its designated attorney, Christopher McGrath, Esq.,and acknowledgments of documents have been signed in the firm's name,McGrath and Cohen, at the same address 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen from "another union." He disclaimed any knowledge ofwhom they were and stated that he was not supposed to knowanything about it. He then told the two employees that BobOakley, one of Respondent's employees on the day shift in theGeneral Telephone Building, would be bringing the twounion menaround. Several evenings later Supervisor Mat-thews returned and brought Oakley with him. On this occa-sion,according to Mrs. Beasley who questioned him sharplyon the purpose of the meeting, Matthews told the two em-ployees that Oakley had "a man from the union with him,"without identifying which union. Matthews then stated thathe had been instructed to give Oakley the keys to the buildingand get lost. Oakley then proceeded to proclaim in detail thevirtues of Local 67 and give each of the two employees unionauthorization cards to sign. He also stated that because of thetight security in the building it was impossible to bring aunion representative in with him, but that if they wished todiscuss matters further the gentleman would be waiting forthem outside thegatein Respondent's van. Upon taking hisleave Oakley announced that his next visit would be at thePorter County Court House where Respondent also has acleaningcontract. Neither Matthews nor Oakley were calledto refute the conduct and statements attributed to them.Employee Fred Harris, floorman employed by Respondentat the Bethlehem Steel plant, credibly described a visitor hehad while at work sometime in February. After having re-ceived two or three lettersurginghis support of Local 67,Harris was visited at the plant by a gentleman who intro-duced himself as a representative of Local 67 and gave hima Local 67 authorization card to sign. The representative wasobserved by Harris to have driven up to the plant in a vanowned by the Respondent.This visitor was joined by two other men who also identi-fied themselves as being from Local 67. All three spent con-siderable time urging Harris to sign the card and upon hisinsistentrefusal stated that they had to move on and get moresignatures.-Several days after this incident Harris had a conversationwith his foreman, Roger Russell. Russell inquired of him howthe Local 208 meeting held on the previous evening, February22, had gone. Russell then stated that as far as he was con-cerned "the best bet would be a company union."'That Respondent's participation in Local 67's campaignwas not merely the expression of the individualsentimentsand actions of several of its minor supervisors was illustratedby the credited testimony of Fred Baker, Respondent's opera-tions manager in Gary,Indiana, atthis particular time. ThusBaker described how in early February his supervisor,Johnny R. Garmon, Respondent'sareamanager for LakeCounty, Indiana, instructed him to remain in his office tomeet two union officials, "from anotherunion."Baker's in-structions from Garmon were to take one of these officials tothe American Bridge plant where Respondent had a contract,and "show him around." He was then to take the representa-tive to Scot Lad, a food distribution accountin Lansing,Illinois, where Respondent also hada cleaningcontract.Withrespect to the second union representative, Garmon in-structed Baker to call a Mr. Ed Greer at American Oil (pre-sumably as employee or supervisor of Respondent at the3Russell was not called to testify.plant), and have him come pick up the gentleman and bringhim back to the American Oil plant. When Baker suggestedtoGermon that what he was being asked to do was notpermissible under the security regulations of the respectiveaccounts Germon replied that that was a matter betweenBowman, Respondent's vice president of operations, and theaccounts concerned. He was further instructed not to men-tion anything about this to the supervisors under his direc-tion.When Baker called Greer to arrange for the picking up ofthe union representative Greek stated that he needed no helpin getting to the American Oil plant as he had been there thenight before. The union man agreed and went to the plant byhimself.The second union representative was driven byBaker to the American Bridge plant, turned over to Supervi-sor Louis Mann at the gate, and the two of them were ob-served by Baker to have passed through the security gate andon into the plant.All of the foregoing activity consumed so much time thatevening that no one ever did get to the Scot Lad facility. Uponfurther questioning Baker stated that the purpose of thesevisits by the union representatives was to talk to Respon-dent's employees who worked there concerning the benefitsto be derived by joining Local 67, and that Garmon had soinformed him.Shortly thereafter Baker was discharged from Respon-dent's employ. On the occasion of his discharge AreaManager Garmon was in telephonic conversation with VicePresident Bowman. Garmon actually repeated a statementmade over the telephone by Bowman, stating, according, toBaker's credited testimony, "You're not reliable, and didn'tdo like you were told with the Union men. I toldyouto takethem around, not the supervisor."4In further support of his contention that Respondent wasactively assisting Local 67's efforts to solicit membershipamong its employees, counsel for the General Counsel offeredthe testimony of Esther Beasley, which I consider to be moresignificant.Mrs. Beasley testified to the correct spelling of hergiven name as E-S-T-H-E-R, and to the fact that her paychecks are habitually made out to her incorrectly spelled,thus: E-S-T-E-R, and that her name appears so misspelled onRespondent's personnel records. In support of this latter tes-timony computer printouts of Respondent's "Active Em-ployee Report" shows her Social Security number and name,thus: "317-208-893 BEASLEY ESTER." Counsel for theGeneral Counsel then introduced into evidence an envelopereceived in the mail by Mrs. Beasley, with the return addressas follows:Maintenance, Service and Production Workers Union,Local 67National Headquarters30 East 42d Street, New York, New York 10017Thisand a like envelope also received by her at a later datewere postmarked at MichiganCity,Indiana.Each envelope4 I do not accept Respondent counsel's offer of-proof that if Germon werecalled as a witness he would deny the statement attributed to him Upon myobservation of him I am satisfied that Baker is a credible witness. Bowmanwas not called as a witness to deny the statement and conduct attributed tohim. PROFESSIONAL BUILDING MAINTENANCE DIVISION OF PBM INDUSTRIESreceived was addressed to: "Ester Beasley."The obvious in-ference to be drawn from the identical misspellings herein,and the inference which I do draw,is that Local 67 wassupplied the employees'names by the Respondent from itsofficial lists, including the misspelled name of Mrs. Beasley.Itappears also that in a conversation with SupervisorLarry Adams on May 4 Adams asked Mrs. Beasley to sup-port and vote for Local 67.In view of Mrs. Beasley's furthertestimony that it was she who had sought out Adams andasked him whathethought about Local 67 I shall not con-sider this conversation as evidence of Respondent's efforts inLocal 67's behalf.Finally we come to the experiences of James Carrigan, afloorman in Respondent's employ.In late February 1974,according to a synthesis of all the testimony in the record,overtime was curtailed generally throughout the operations.Carrigan received a telephone call from employee Cleo Wil-liams, assigned to an account of Respondent in Gary, and wastold by him that the reason the hours were being cut wasbecause of resistance to Local 67.Carrigna further testifiedcredibly that Vice President Al Bowman told him that he,Bowman,was present with Williams when he was making thephone call to Carrigan from Gary.Quite apart from the statements attributed to Williams,which I find to have been heard by Bowman,the subject ofcurtailed overtime has aspects which deserve reasonable ex-planation.Apart from Carrigan's second-hand informationabout the curtailment of the overtime,Fred Baker,the formeroperations manager called as a witness by General Counsel,credibly testified that he had had many arguments withhigher management over the cutting of hours in January andindicated that although this was for the purpose of "balancingaccounts"he never thought"the accounts could stand it,"and he so argued. This comports with the testimony of Re-spondent's board chairman,Harold Mitchell, to the effectthat in the renegotiation of a contract with Bethlehem Steelabout that time 200 hours were cut.It is to be emphasized atthis point,however, that regardless of the economic motiva-tion for the cut in overtime the credible evidence is still beforeme that Vice President Bowman acquiesced in a statementmade to Carrigan that the cut was being made because ofresistance to Local 67.Analysis and ConclusionsA consideration of the foregoing findings,based as they areupon the testimony of credible witnesses, clearly disclosesthat the Respondent had a intense interest in the successfuloutcome of Local 67's campaign to represent the employees.It provided the persuasive assistance of its supervisors, whonot only spoke in behalf of Local 67 but interrogated theemployees concerning their personal perferences and the ac-tivitiesof the incumbent union,Local 208.Itused aneconomically motivated cut in overtime hours as an instru-ment of persuasion.It transported Local 67 representativesfrom one account to another for the purpose of solicitingemployees and provided the names for these individuals topass through otherwise impenetrable security precautions,and then made escorts available as they visited among theemployees.And all of this with little or no effort to concealitsmission. And finally,they provided Local 67,an organiza-131tion of doubtful heritage,with a list of their rank-and-filepersonnel.Section 8(a)(2) of the Act deems it to be a unfair laborpractice for an employer"to dominate or interfere wtih theformation of administration of any labor organization or con-tribute financial or other support to it."Citation of authorityis hardly necessary to equate the findings I have made hereinwith these specific proscriptions. On these findings I wouldaccordingly conclude that the assistance rendered to Local67, as detailed above, is precisely the conduct which the citedprovision of the Act precludes.At each step of the way Re-spondent's officials and supervisors intruded themselves intoan area of its employees'affairs where it had no legitimateconcern,and by this conduct clearly curtailed the freedom ofchoice guaranteed by the Act. By this conduct, therefore, Iconclude and find that Respondent has assisted Local 67 andhas contributed to its support in violation of Section 8(a)(2)of the Act, and by the same conduct as well as by the interro-gation of its employees and the threats implicit in its explana-tion of the reduction of overtime,ithas interfered with itsemployees in the exercise of their statutory rights, thus violat-ing Section 8(a)(1).It is further alleged that by the foregoing conduct Re-spondent has unlawfully refused to bargain with Local 208 inviolation of Section (a)(5) of the Act.At the outset it is to be noted that there is no independentevidence of an overt refusal by Respondent to bargain withLocal 208. On the contrary,the filing of the petition for anelection on February 28 and the subsequent issuance of adecision and direction of election which found a question ofrepresentation to exist makes it clear that bargaining with anyone during this period would be at Respondent's peril.Indeeditwas Respondent's obligation throughout the pendency ofthis petition to maintain a strict neutrality,'which I havealready found it has failed to do. It goes without saying thatthis obligation of neutrality is equally applicable to Respon-dent's relationship with Local 208, regardless of its certifiedrepresentative status prior to the filing of the petition in25-RC-5639.Iwill recommend,therefore,that so much ofthe complaint as relates to the allegation that Respondent hasviolated Section 8(a)(5) be dismissed.The findings I have made herein have,of course, effectivelyestablished that the question of representation first found bythe Regional Director in 25-RC-5639 does not, in fact, exist.The Regional Director anticipated this eventuality in July1974,after the complaint herein had been issued,when hewithdrew his Decision and Direction of Election and dis-missed the petition.Implicit in this action is the continuanceof the bargaining relationship between Respondent and Local208 as it existed prior to the filing of the petition.Accord-ingly,nothing in my decision, including my recommendationthat the Section 8(a)(5) allegations be dismissed,is to beconstrued as suggesting any change in the Respondent's bar-gaining relationship prior to February 28, 1974. Presump-tivelyLocal 208 continues to represent Respondent's em-ployees in the bargaining unit and Respondent's obligation to5Midwest Piping & Supply Co., Inc.,63 NLRB1060,William PennBroadcastingCo.,93 NLRB 1104 (1951) 132DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain with it continues undiminished'and without needof further order of direction.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I,above, have a close, intimate,and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.6NLRB.v Ray Brooks,248 U.S. 96V THE REMEDYHaving found that Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3)of the Act by rendering unlawful assistance and support toLocal 67,interrogating its employees,threatening them withrespect to-the curtailing of overtime, and explaining this cur-tailment in a discriminatory fashion,I shall recommend thatan Order issue requiring that it cease and desist therefromand from any like or related manner interfering with its em-ployees in the exercise of their statutory rights. AffirmativelyI shall recommend that notice of compliance with such Orderbe posted.[Recommended Order omitted from publication.]